FILED IN
                                                              12th COURT OF APPEALS
                      NACOGDOCHES COUNTY                           TYLER, TEXAS
                                District Clerk                9/29/2015 10:16:43 AM
                              Loretta Cammack                        PAM ESTES
                                                                       Clerk

September 29, 2015


Honorable Cathy S. Lusk, Clerk
Twelfth Court of Appeals
1517 W. Front St., Ste 354
Tyler, Texas 75702


In Re: Case Number: F1420822 Eric Griffin Moore

Dear Ms. Lusk,

Enclosed please find the Mandate in the above numbered and styled case.

Thank you for your time and courtesies.

Yours Very Truly,


Loretta Cammack
District Clerk
Nacogdoches County, Texas

_Laurie Phillips     _
By: Laurie Phillips Deputy District Clerk




                          101 West Main Street, Room 120
                              Nacogdoches, TX 75961
                        (936) 560-7730 ▪ (936) 560-7839 Fax
                          lcammack@co.nacogdoches.tx.us
                                      . AS ;·:
                      THE STATE 0 F TEX                                            !:       ;.:·~.

                                        ., ·,;;Dou.::::s c.:.-:fh, 1           t   ~ :. -   ···- ~ .....




                         MANDATE 15SEP28 !\!'111: IB
                     *********************************************


TO THE 145TH DISTRICT COURT OF NACOGDOCHES COUNTY, GREETING:

        Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 31st
day of July, 2015, the cause upon appeal to revise or reverse your judgment between

                             ERIC GRIFFIN MOORE, Appellant

                       NO. 12-14-00369-CR; Trial Court No. F1420822

                                     By per curiam opinion.

                              THE STATE OF TEXAS, Appellee

was determined; and therein our said Court made its order in these words:

      "THIS CAUSE came to be heard on the appellate record and brief filed herein, and the
same being considered, it is the opinion of this court that there was no error in the judgment.

       It is therefore ORDERED, ADJUDGED and DECREED that the judgment of the court
below be in all things affirmed, and that this decision be certified to the court below for
observance."

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 25 1h day of September, 2015.

                       PAM ESTES, CLERK
CHIEF )U5TICil                                                                                                                            ClERK
)AMES T. WORTHEN                                                                                                                          PAM ESTES



jUSTICES                                                                                                                                  CHIEF STAfF ATTORNEY
BRIAN HOYLE                                                                                                                               MARGARET HUSSEY
GRF.G NEELEY

                                                                                                                        1!:;-•••,.c~

                                                                                                     .·•   ;, ;;i";:;'"""si~.;../,;"'-"




          September 25,2015


          Ms. Loretta Cammack
          District Clerk
          10 1 West Main Street
          Room 120
          Nacogdoches, TX 75961
          * DELIVERED VIA E-MAIL                    *
          RE:        Case Number:                            12-14-00369-CR
                     Trial Court Case Number:                F1420822

          Style:     Eric Griffin Moore
                     v.
                     The State ofTexas

          Pursuant to Rule 18.1 of the Texas Rules of Appellate Procedure, enclosed herewith is the
          Mandate issued in the above cause. When the District or County Clerk has executed the
          Mandate in accordance with the opinion of this Court, the Clerk is requested to fill in the
          information below and to return the attached copy to this office.

          Very truly yours,

          PAM ESTES, CLERK




          C Eric Griffin Moore
          C Mr. Dean Watts (DELIVERED VIA E-MAIL)
          : Ms. Nicole D. Lostracco (DELIVERED VIA E-MAIL)

          Mandate executed on.:19fh                  day of ~5epi'e.mbtr                            , 2015.
          Brief explanation of action taken:                (nc. mooce                CPVYt:iJ¢? '1nCetf CecaiyV/                             ·
                     C¥mil @u¥                                                             D~                                 District/County Clerk
                          1517 WBST FRONT STREET • SUITB 354 • TYLER, TX 75702 • TBL: 903-593-8471 • FAX: 903-593-2193
   Serving Anderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk Sabine, San Augustine, Shelby, Smith, Trinity, Upshur, Van
                                                               Zandt and Wood Counties
                                                             www.12thcoa.courts.state.tx.us